Mellen C. J.
The defence in this action does not appear to be founded in justice or law. — rNot- in justice ; because the tenant has never been disturbed by the claim of any one; but continued to hold the premises under the deed of Christopher S. Kimball, until they were taken on execution to satisfy a debt which he justly owed. The fee of the estate vested in him, and he continued to enjoy it until he realized its value; and yet he contends against the claim of his grantor’s widow. On legal principles the defence is equally destitute of foundation. No man is permitted to deny the title under which he claims and holds. This is a common principle. — In Bancroft v. White, 1 Caines, 185. it was decided that a person holding under a conveyance in fee from the husband of the demandant in dower is estopped from controverting the seisin of the husband. — See also Hitchcock v. Carpenter, 9 Johns. 344. Besides, Christopher S. Kim-ball was seised in fact, under Morse's deed, at the time of the conveyance to the tenant, subject only to be ejected by some future action, in case it should be proved that the conveyance to the demandant’s late husband, from Morse, was made to. defraud his creditors. — There must be ■

Judgment on .the verdict.